DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 6 and 8, adding claim 12 and canceling claims 3 – 5 by the amendment submitted by the applicant(s) filed on February 24, 2022.  Claims 1 and 6 – 12 are pending in this application.

Allowable Subject Matter
Claims 1 and 6 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a wavelength selection method for a tunable laser, providing a Vernier system that comprises at least two thermally tunable wavelength selection components, wherein the at least two thermally tunable wavelength selection components include a first thermally tunable wavelength selection component and a second thermally tunable wavelength selection component, the wavelength selection method including the specific steps limitation of searching for current values I1 and I2 that respectively correspond to the target resistance values R1 and R2 among pre-stored resistance values corresponding to the wavelengths of all communication channels and their corresponding current values; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the supplied currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively; and in response to determining that the real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the supplied currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 6 recites a wavelength selection method for a tunable laser, providing a Vernier system that comprises at least two thermally tunable wavelength selection components, wherein the at least two thermally tunable wavelength selection components include a first thermally tunable wavelength selection component and a second thermally tunable wavelength selection component, the wavelength selection method including the specific steps limitation of calculating currents values I1 and I2 that respectively correspond to the two target resistance values R1 and R2, each of the currents I1 and I2 being calculated according to a relationship between a resistance value R of the corresponding thermistor and the current I of the corresponding first or second heating component: R=m*12+R0; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the supplied currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2; and in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the supplied currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 8 recites a wavelength selection device in a tunable laser structure including the specific structure limitation of stabilizing the real-time resistance values of the first thermistor and the second thermistor, respectively, at the target resistance values R1 and R2, the controller is configured to: calculate currents values I1 and I2 that respectively correspond to the two target resistance values R1 and R2, each of the currents I1 and I2 being calculated according to a relationship between a resistance value R of the corresponding thermistor and the current I of the corresponding first or second heating component: R=m*12+R0; control the currents in the first heating component and the second heating component to be equal to the current values I1 and I2, respectively, and, at the same time, determine whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively;  in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tune the currents in the first heating component and the second heating component until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, and in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilize the currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
 The closest art: McDonald et al. (US 2002/0172239) disclose a wavelength selection device and method for a tunable laser including Vernier system, two tunable element or etalons (two thermally tunable wavelength selection), each tunable element have different Free Spectral Range (FSR), a target wavelength, thermal control elements (heating elements), first and second wavelength selection components to control the temperatures and two thermistors.  The apparatus comprises a first tunable wavelength selection element positioned in a light beam and having a first adjustable free spectral range, a second tunable wavelength selection element positioned in the light beam and having a second adjustable free spectral range, with the first and second tunable wavelength selection elements configured to define a joint transmission peak that is adjustable in phase according to tuning of the first and second tunable wavelength selection elements. The first tunable wavelength selection element defines a first plurality of transmission peaks within a selected wavelength range and the second tunable wavelength selection element defines a second plurality of transmission peaks within the selected wavelength range, with the first and second pluralities of transmission peaks configured to jointly define a single joint transmission peak within the selected wavelength 
McDonald failed to teach or suggest searching for current values I1 and I2 that respectively correspond to the target resistance values R1 and R2 among pre-stored resistance values corresponding to the wavelengths of all communication channels and their corresponding current values; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the supplied currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively; and in response to determining that the real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the supplied currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively (claim 1) and/or calculating currents values I1 and I2 that respectively correspond to the two target resistance values R1 and R2, each of the currents I1 and I2 being calculated according to a relationship between a resistance value R of the corresponding thermistor and the current I of the corresponding first or second heating component: R=m*12+R0; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the supplied currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2; and in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the supplied currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively (claim 6) and/or stabilizing the real-time resistance values of the first thermistor and the second thermistor, respectively, at the target resistance values R1 and R2, the controller is configured to: calculate currents values I1 and I2 that respectively correspond to the two target resistance values R1 and R2, each of the currents I1 and I2 being calculated according to a relationship between a resistance value R of the corresponding thermistor and the current I of the corresponding first or second heating component: R=m*12+R0; control the currents in the first heating component and the second heating component to be equal to the current values I1 and I2, respectively, and, at the same time, determine whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively;  in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tune the currents in the first heating component and the second heating component until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, and in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilize the currents at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively (claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


    /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828